Citation Nr: 1244000	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-05 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to a temporary total disability evaluation and extension under 38 C.F.R. § 4.30, based on a need for convalescence for service-connected status-post operative chondromalacia of the right knee, beyond November 1, 2008.

2.  Entitlement to service connection for a right leg disability, to include as secondary to service-connected status-post operative chondromalacia of the right knee.

3.  Entitlement to a disability rating in excess of 10 percent for status-post operative chondromalacia of the right knee.

4.  Entitlement to a disability rating in excess of 10 percent for status-post operative chondromalacia of the left knee.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the RO that, in pertinent part, denied a temporary total disability evaluation and extension beyond November 1, 2008, and then resumed a 10 percent disability rating for service-connected status-post operative chondromalacia of the right knee; and denied service connection for a right leg disability.  The Veteran timely appealed.

These matters also come to the Board on appeal from a May 2009 rating decision that denied a disability rating in excess of 10 percent for service-connected status-post operative chondromalacia of the left knee.  

In June 2011, the Veteran testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected status-post operative chondromalacia of each knee renders him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

The issues of increased disability ratings for status-post operative chondromalacia of each knee, and for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The evidence shows that, following surgical procedures in June 2008 and in September 2008, the Veteran's service-connected status-post operative chondromalacia of the right knee required a period of convalescence through December 7, 2008.

2.  The preponderance of the evidence is against a finding that the Veteran has a right leg disability that is related to a disease or injury during active service, or is due to or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total rating for the Veteran's status-post operative chondromalacia of the right knee, based on convalescence through December 7, 2008, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2012).

2.  A right leg disability was not incurred or aggravated in service; and is not proximately due to, or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through an August 2008 letter, the RO notified the Veteran of elements of service connection and secondary service connection, and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim for service connection.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the August 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO also notified the Veteran of elements of a temporary total disability evaluation and extension claim, and the evidence needed to establish each element.

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran has not been afforded an examination for his claimed right leg disability.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is no indication that any right leg disability may be associated with the Veteran's active service or to any service-connected disability, because there is no evidence of treatment in service and no evidence of current disability.  Based on the facts of this case, VA has no duty to provide further VA examination or obtain medical opinions, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and private treatment records. The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Temporary Total Disability Evaluation and Extension

A temporary total (100 percent) disability rating for convalescence purposes will be assigned, for up to three months, without regard to other provisions of the Schedule, when it is established that treatment of a service-connected disability results in:

(1) Surgery necessitating at least one month of convalescence.

(2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited).

3) Immobilization by cast, without surgery, of one major joint or more.

38 C.F.R. § 4.30 (2012).  Furthermore, extensions of temporary convalescent ratings, for up to three months beyond the initial three months also are available for items (1), (2), and (3) above; and approval may be obtained for extensions of one or more months, up to six months beyond the initial six-month period, for items (2) or (3) above.  38 C.F.R. § 4.30(b) (2012).

Records show that the Veteran underwent an open repair of his patella tendon rupture of his right knee on June 17, 2008.  Following the procedure, the Veteran's right leg was placed in a motion control splint locked in extension. The surgeon anticipated leaving the Veteran's right leg locked in extension for two weeks, and then slowly and gradually increasing flexion.  Pain medications were prescribed.  The brace was removed at the end of July 2008.  The Veteran continued in his physical therapy.

Records show that the Veteran underwent removal of retained hardware in the right knee on September 26, 2008.  Following the procedure, bandage and knee immobilizer were applied.

In February 2009, the RO increased the evaluation for the service-connected status-post operative chondromalacia of right knee to 100 percent, effective June 17, 2008, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for this condition; and then resumed the evaluation of 10 percent, effective November 1, 2008.  The temporary total rating was based on a period of convalescence of 3 months following the initial procedure-thus, terminating October 1, 2008; and was extended for one month, following the September 2008 procedure for removal of surgical hardware.
 
In February 2010, the Veteran's surgeon reported that the Veteran's right knee tendon had previously ruptured in the 1980's; and consequently, this re-rupture was a much more serious injury, and a surgical repair was performed in June 2008.  Next, a retention wire required surgical removal in September 2008.  The Veteran was released to return to his regular work on December 8, 2008.  At that time the surgeon noted that the Veteran still had some anterior knee pain, popping, and catching; and opined that these residuals were secondary to the twice injured tendon, with some post-traumatic arthritis affecting the patella femoral joint.

For purpose of applying 38 C.F.R. § 4.30(a)(1), the U. S. Court of Appeals for Veterans Claims (Court) in Felden v. West, 11 Vet. App. 427, 430 (1998) defined the term "convalescence" as indicating that "a surgical procedure had been performed that would require at least one month for the Veteran to return to a healthy state."  There is no express requirement of home confinement to meet the definition of convalescence. 

In June 2011, the Veteran testified that he had a second surgery on the right knee because it had become loose and required extensive repair.  He testified that a wire was put in his knee to hold it in position and allow healing, and that later the wire was surgically removed.

The Board has considered the Veteran's statements of the need for continued convalescence treatment beyond November 1, 2008.  The Veteran testified that he was out of work for six months.  He also testified that, after the second surgery, he was not allowed to go back to work, and was dismissed from his job at the Postal Service.  The Board notes that an inferred claim for a total disability rating based on individual unemployability (TDIU) is discussed below in the remand portion of this decision.  Here again, the Veteran is competent to report his symptoms following the second surgery.

Treatment records also reveal that the Veteran participated in physical therapy twice a week for four weeks during the month of October 2008, and in early November 2008.  In early December 2008, the Veteran's surgeon found that the Veteran's right knee symptoms had improved, although the Veteran still did not have normal strength.  The Veteran was advised to remain on a home strengthening program; and the surgeon released the Veteran to return to his regular job as of December 8, 2008.

Given the surgeon's findings that the Veteran's right knee symptoms prevented him from returning to work prior to December 8, 2008; the treatment records showing continuing physical therapy in October and November 2008; and the Veteran's credible testimony, the Board finds that the criteria for an extension of a temporary evaluation beyond November 1, 2008, under 38 C.F.R. § 4.30 are met.

Specifically, the evidence demonstrates that the repair of the Veteran's patella tendon rupture on June 17, 2008, and the removal of retained hardware performed on September 26, 2008, required convalescence through December 7, 2008.  The criteria for Paragraph 30 benefits are accordingly met, and the claim is granted.  After that date, however, the Veteran's work status appears to have been affected by his knee disabilities themselves rather than his recovery from surgeries.

In this case, the evidence does not reflect severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited).  Immobilization by cast of one major joint or more is not demonstrated.  The evidence does not show that convalescence beyond December 7, 2008, was required.  Hence, further extension of the convalescent rating is not warranted.

III.  Service Connection

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2012).  

There is no competent evidence of right leg injury or trauma in service, or of arthritis of the right leg in service or within the first post-service year.

The Veteran contends that a right leg disability is secondary to his service-connected status-post operative chondromalacia of the right knee.  

Any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted, shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2012).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The post-service records do not reflect any findings or complaints of a right leg injury or right leg disability.

During a July 2009 VA examination, the Veteran complained of pain in both his knees in general about the joint line, but also in the patellofemoral area.  He reported that the pain did not radiate up and down the leg.  Other than for right knee post-traumatic moderate degenerative joint disease, no current right leg disability was found.

The Board notes that service connection already has been established for the Veteran's status-post operative chondromalacia of the right knee; and that granting service connection for the same manifestations under a separate diagnosis would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2012).

In June 2011, the Veteran testified that, because of his service-connected right knee disability, he shifted his weight a bit when he walked and felt pain on his right side down from his hip.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

However, pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking service connection for a neck disability and an increased rating for a low back disability.  On the issue of service connection, the Court held that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted.  Subsequently, the Federal Circuit dismissed the issue of service connection stating it was precluded from reviewing the factual determinations of the Board or the Court.)  The evidence of record does not establish treatment for a right-side disability apart from the knee. 

As such, the Board finds a clear preponderance of the evidence is against a finding that the Veteran currently has a right leg disability.  Therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  Here, the evidence weighs in favor of the findings made in the July 2009 examination report.

The Veteran has not claimed that a right leg disability was present in service and continued to the present.  He is not shown to have the medical expertise to diagnose a right leg disability.

Lastly, while there likely were manifestations of a right leg injury in service, the competent evidence fails to establish a continuity of symptomotology of a right leg disability following active service.  Nor is there competent evidence linking a current right leg disability with injury or disease in active service, nor competent evidence establishing the onset of a right leg disability in active service.  

Because there is no lay evidence of a continuity of symptomatology since service, and no competent evidence linking a current right leg disability to service or to a service-connected disability, the Board concludes that the greater weight of the evidence is against the claim.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a right leg disability.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Extension of a temporary total rating, pursuant to the provisions of 38 C.F.R. § 4.30-based on convalescence following the repair of the Veteran's patella tendon rupture on June 17, 2008, and the removal of retained hardware performed on September 26, 2008-is granted through December 7, 2008.

Service connection for a right leg disability is denied.


REMAND

The Veteran contends that the service-connected status-post operative chondromalacia of each knee is more severe than currently rated, and warrants increased disability ratings.  As noted above, he is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.

The Veteran was last afforded a VA examination to evaluate the severity of each service-connected knee disability in July 2009.  At that time the Veteran reported pain in both his knees and intermittent swelling.  He also was using a knee brace on each knee, and was using a cane.  He had flare-ups for two weeks out of the year, and had been through physical therapy.  Examination then revealed mild crepitus and slight limitation of motion of each knee, and mild pain with the last 15 degrees of the arc of motion.  No rotational instability was noted.  X-rays revealed degenerative joint disease.  At the time of examination, the Veteran was working as a clerk and had described some functional impairment with prolonged walking or standing.

Since then, the Veteran described a worsening of both knee disabilities.  In June 2011, he testified that he now used a motorized buggy to go grocery shopping, and that he was not able to walk very far on his own.  Also, the Veteran testified that he could not stand for any length of time; and that if he could, he would still be working.  He testified that he had injection shots about once or twice a year, and also took pain medication.

VA's General Counsel has also held that separate ratings can be provided for a claimant who has compensable arthritis and instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

A separate rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011); see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

In addition, separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Accordingly, the Board finds that the evidence of record is inadequate to properly evaluate the service-connected status-post operative chondromalacia of each knee; and that a new VA examination, with more contemporaneous medical findings responsive to the points raised above, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

TDIU Benefits 

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claims for increased disability ratings include consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Service connection has been established for status-post operative chondromalacia of the right knee, rated as 10 percent disabling; for status-post operative chondromalacia of the left knee, rated as 10 percent disabling; and for hearing loss of the left ear, rated as 0 percent (noncompensable) disabling.  The combined disability rating currently does not meet the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).

Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran is not currently working, and that he last worked for the Postal Service in 2008.  His levels of education and any continuing training are not indicated.

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.

Records

The Veteran's paper claims file or his Virtual VA file should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2).

In addition, as the Veteran has also received private treatment for his service-connected status-post operative chondromalacia of each knee, he should be asked to provide or identify any outstanding non-Federal records that are relevant to his claims. 

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain names and addresses of all medical care providers who treated the Veteran for service-connected status-post operative chondromalacia of each knee since March 2010.  After securing the necessary release, obtain these records.

2. Obtain and associate with the claims folder or Virtual VA file, VA treatment records for each knee disability dating from August 2009. 

3.  Afford the Veteran an appropriate VA examination for evaluation of the service-connected status-post operative chondromalacia of each knee.  All appropriate tests, including X-rays, should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the report of the examination(s) should note review of the file. 

The examiner should specify the degrees of flexion and extension for each knee, and should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination. This determination should be expressed in terms of degrees of additional limited motion.

The examiner should also comment specifically on whether there is recurrent subluxation or lateral instability in each knee; and if present, on its severity (mild, moderate or severe).  

The examiner should render specific findings as to the impact of the service-connected status-post operative chondromalacia of each knee, on the Veteran's ability to work.  

These specific findings are needed to rate the Veteran's disabilities in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

4.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected status-post operative chondromalacia of the right knee; status-post operative chondromalacia of the left knee; and left ear hearing loss, preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  

The examiner(s) should set forth a rationale for the conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal, taking into consideration all applicable rating criteria.  The claim for an award of TDIU benefits should take into consideration provisions of 38 C.F.R. § 4.16(b).  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
 Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


